Citation Nr: 0911156	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-25 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's claim 
seeking entitlement to service connection for bilateral 
hearing loss.

In a statement dated on August 16, 2006, the Veteran stated 
that he wished to cancel his hearing.  His request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2008).

In June 2008, the Board remanded this case for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent medical evidence showing that the 
Veteran's bilateral hearing loss was caused by his time in 
service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Letters dated April 2005 and July 2005, provided to the 
Veteran before the August 2005 rating decision, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The April 2005 letter also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and private treatment records have been obtained.  In 
addition, the Veteran was provided with a VA examination in 
June 2005.

The Veteran asserted in his March 2005 claim, his September 
2005 notice of disagreement, and his July 2006 substantive 
appeal that the records from his September 19, 1950 physical 
at the U.S. Navy Recruiting Station in Albany, New York, 
would show that he was disqualified from re-enlistment based 
on bilateral hearing loss, which he claims he incurred in 
service.  Consequently, VA attempted to retrieve the 
Veteran's September 19, 1950 physical examination results.

Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA 
is required to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist, or the custodian does not have them.

In October 2008, and again in December 2008, VA made requests 
to the U.S. Naval Recruiting Station in Albany, New York, to 
obtain the Veteran's September 19, 1950 physical examination 
report.  In December 2008, the U.S. Naval Recruiting Station 
in Albany, New York, informed VA that no record of this 
Veteran's physical is on file, because records of physical 
examinations for Veterans who are found not qualified for 
service are destroyed after seven years.

Where, as here, a Veteran's records have been destroyed while 
in the government's possession, VA has a heightened duty to 
assist the Veteran by advising him of alternative forms of 
evidence that can be developed to substantiate the claim, and 
explaining how service records are maintained, why the search 
was a reasonably exhaustive search, and why further efforts 
to locate the records would not be justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263-264 (1992).  In addition, VA 
has heightened duties to consider the benefit of the doubt 
rule, assist in developing the claim, and explain its 
decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In 
this case, VA advised the Veteran of numerous examples of 
evidence that could be developed to substantiate his claim in 
its April 2005 letter.  Moreover, in the above paragraph, VA 
explained that it had contacted the U.S. Naval Recruiting 
Station in Albany, New York, twice, and did not stop 
contacting them until a reply was received; that the search 
was therefore a reasonably exhaustive search under 
38 U.S.C.A. § 5103A(b) (2008) and 38 C.F.R. § 3.159(c)(2) 
(2008); and that further efforts to locate the records would 
not be justified because the U.S. Naval Recruiting Station in 
Albany, New York, has determined that the Veteran's September 
19, 1950 physical examination report is not on file.  See 
Dixon, supra.

Thus, the Board considers VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, since the 
Veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as sensorineural hearing loss, become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  However, the Court cited a 1988 
medical treatise that stated that the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The current edition of this 
treatise retains the same definition.  See Current Medical 
Diagnosis and Treatment, 162, Stephen J. McPhee et.al. eds., 
47th Ed. (2008). 

The Veteran contends in his March 2005 claim that he was 
exposed to loud noises in service, including from practice 
firing of 40 millimeters (mm) guns aboard ship, and from 
constant noise over his headsets during his service as a 
radioman.  He further contends that he was found not 
qualified for duty as a result of bilateral hearing loss 
found in a September 19, 1950 physical examination at the 
U.S. Naval Recruiting Station in Albany, New York.

The Veteran's service treatment records show no evidence of 
hearing loss during service.  In his May 1946 separation 
examination, the Veteran was found to have no physical 
defects, and to be physically qualified for discharge.

In July 1946, the Veteran was granted service connection for 
a postoperative (P.O.) scar residual of a left side 
herniorrhaphy.  No evidence of any other medical conditions 
between the Veteran's separation from service and September 
1950 is of record.

A September 1950 letter from the U.S. Navy Recruiting Station 
(NAVCRUITSTA) in Albany, New York, contains a medical 
officer's statement that the Veteran was examined on that 
date and found not physically qualified for active duty.  In 
that letter, the medical officer did not state the nature of 
the disability on which he had based his finding.  Similarly, 
a September 1953 letter from U.S. Navy notified the Veteran 
that he was placed on the Suspended Status List due to a 
physical disqualification; the type of physical 
disqualification was not mentioned.

In May 2000, the Veteran underwent audiometric testing 
administered by a private clinician.  The clinician noted 
that the Veteran had previously had his hearing tested in the 
1980s, but did not describe the results of that testing.  On 
examination in May 2000, the Veteran had right ear puretone 
decibel thresholds of 55, 70, 85, greater than 110, and 
greater than 110 for the frequencies of 500 Hertz, 1000 
Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  His right ear 
average was thus greater than 93.75 decibels.  He had left 
ear puretone decibel thresholds of 45, 65, 95, greater than 
110, and greater than 110 for the frequencies of 500 Hertz, 
1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  His left 
ear average was thus greater than 95 decibels.  The private 
clinician did not provide an opinion regarding the etiology 
of the Veteran's bilateral hearing loss.

In June 2005, the Veteran was provided with a VA examination.  
The examiner reviewed the Veteran's claims file.  The 
examiner noted that the Veteran has Alzheimer's disease, and, 
at the time of the examination, was unable to recall when his 
hearing loss began.  The Veteran described having been 
exposed to the noise of gunfire during six training missions 
in service, but was unable to recall the type of gun.  The 
Veteran also described having been exposed to very loud noise 
from power plant turbines over 32 years in his post-service 
occupation; he was unable to recall whether he had used 
hearing protection.  On examination, the examiner found that 
the Veteran has hearing loss, but that his response 
reliability was poor, and his pure-tone thresholds did not 
match his speech recognition thresholds for his left ear.  
The examiner found that the Veteran could understand 
conventional speech at 80 decibels through the audiometer, 
with difficulty face to face.  The Veteran's acoustic 
reflexes were absent, consistent with the degree of hearing 
loss.  The VA examiner opined that the Veteran has 
significant hearing loss, but that his 32 years of 
significant occupational noise exposure obscured any possible 
hearing loss from military noise exposure that is more remote 
in time.  The VA examiner further noted that there is no 
objective evidence to support the Veteran's claim that he 
incurred hearing loss in service.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

Moreover, the lack of any objective evidence of complaints, 
symptoms, or findings of a disability for many years after 
the period of active duty is itself evidence which tends to 
show that the condition did not first manifest during active 
duty.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Here, the fifty-four year period between the Veteran's May 
1946 separation from active service and his May 2000 initial 
diagnosis of hearing loss suggests that his hearing loss is 
not connected to his time in service.  The Board cannot 
construe the September 1950 letter as relating to hearing 
loss absent any contemporaneous evidence of hearing loss at 
that time, especially in light of the evidence that the 
Veteran's only complaint regarding his health at that time 
was in reference to his residual scar from a left side 
herniorrhaphy.

There are no medical records, in service or post-service, 
showing bilateral hearing loss manifested to a degree of 10 
percent or more within one year of separation from service.  
Thus, the Veteran's bilateral hearing loss is not presumed to 
have been incurred in service under the provisions of 38 
C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the award of 
service connection for the Veteran's claim for bilateral 
hearing loss; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


